          CASE 0:20-cv-01991-NEB-HB Doc. 1 Filed 09/17/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                     COURT FILE NO.: _______________________

 Michael P. Swanson,

                     Plaintiff,                              COMPLAINT

 v.                                                    JURY TRIAL DEMANDED

 Central Portfolio Control, Inc., a
 Minnesota corporation.

                     Defendant.


                                      JURISDICTION

1.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C.

       § 1692k(d).

2.     This action arises out of Defendant’s violations of the Fair Debt Collection

       Practices Act, I 5 U.S.C. § 1692 et seq. ("FDCPA").

3.     Venue is proper in this District because the acts and transactions occurred here,

       Plaintiff resides here, and Defendant transacts business here.

                                        PARTIES

4.     Plaintiff Michael P. Swanson is a natural person who resides in the City of

       Columbia Heights, County of Anoka, State of Minnesota, and is a "consumer" as

       that term is defined by 15 U.S.C. § 1692a(3).

5.     Defendant Central Portfolio Control, Inc. is a collection agency operating

       from an address of 10249 Yellow Circle Drive Suite 200, Minnetonka, MN, and is

       a "debt collector" as that term is defined by 15 U.S.C. § 1692a(6).

                                             1
         CASE 0:20-cv-01991-NEB-HB Doc. 1 Filed 09/17/20 Page 2 of 6




                              FACTUAL ALLEGATIONS

6.    In or about the year 2008, Plaintiff incurred a financial obligation that was

      primarily for personal, family or household purposes and is therefore a "debt" as

      that term is defined by 15 U.S.C. § 1692a(5), namely, a debt with Firefly Credit

      Union, in the approximate amount of $3,372.27, which was used by Plaintiff for

      personal, family and household purposes.

7.    The debt was consigned, placed or otherwise transferred to Defendant for

      collection from Plaintiff.

8.    On January 21, 2020, Plaintiff filed for Chapter 7 bankruptcy protection in United

      States Bankruptcy Court for the District of Minnesota. See USBC-MN File No.

      20-40178-MER.

9.    Firefly Credit Union was listed as a creditor in Plaintiff’s bankruptcy petition and

      collection on Plaintiff’s obligation was stayed on January 21, 2020 pursuant to 11

      U.S.C. § 362(a)(6).

10.   After filing for bankruptcy protection, Plaintiff started receiving collection

      communications from Defendant in an attempt to collect this debt.

11.   On or about February 19, 2020, Plaintiff received two collection letters from

      Defendant regarding the debt that Plaintiff allegedly owed Firefly Credit Union in

      the amount of $3,372.27. A true and correct copy of the collection letter is attached

      as "Exhibit A."

12.   An employee of Defendant also called Plaintiff on March 5, 2020 and again on

      March 14, 2020 from the phone number of 952-540-4782 in an attempt to collect

                                             2
         CASE 0:20-cv-01991-NEB-HB Doc. 1 Filed 09/17/20 Page 3 of 6




      the Firefly Credit Union debt.

13.   Plaintiff became confused, frustrated and angry by Defendant’s collection of a

      debt in violation of the Order for Relief issued by the United States Bankruptcy

      Court for the District of Minnesota pursuant to 11 U.S.C. §§ 301 & 362(a)(6).

14.   This collection letter was an illegal communication in an attempt to collect a debt

      as that term is defined by 15 U.S.C. § 1692a(2).

15.   Defendant’s letter was a false, deceptive and illegal attempt to collect this debt

      from Plaintiff in violation of numerous and multiple provisions of the FDCPA,

      including but not limited to 15 U .S.C. §§ 1692e, 1692e(2), 1692e(10), 1692f, and

      1692f(l), amongst others.

16.   The FDCPA prohibits collection practices that violate other state or federal laws.

      Picht v. Jon R. Hawks, Ltd., 236 F.3d 446, 448 (8th Cir. 2001). The Bankruptcy

      Abuse Prevention and Consumer Protection Act prohibits, " any act to collect,

      assess, or recover a claim against the debtor that arose before [the bankruptcy case

      filing]." 11 U.S.C. §§ 301 & 362(a)(6).

17.   The above-described illegal collection communication of harassing Plaintiff in an

      effort to collect this debt by Defendant was made in violation of numerous and

      multiple provisions of the FDCPA, including but not limited to all of the above

      cited provisions of the FDCPA, amongst others.

18.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

      so triable. US Const. amend. 7. Fed.R.Civ.P. 38.

                                  CAUSE OF ACTION

                                             3
           CASE 0:20-cv-01991-NEB-HB Doc. 1 Filed 09/17/20 Page 4 of 6




       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                    15 U.S.C. § 1692 et seq.

19.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

        though fully stated herein.

20.     The foregoing acts and omissions of Defendant and its agents constitute

        numerous and multiple violations of the FDCPA including, but not limited to, each

        and every one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et

        seq., with respect to Plaintiff.

21.     As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to actual

        damages pursuant to 15 U.S.C. § 1692k(a)(l); statutory damages in an amount up

        to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney's

        fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant herein.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

      VIOLATIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT

                                   15 U.S.C. § 1692 et seq.

      • for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against

         Defendant and for Plaintiff;

      • for an award of statutory damages of no less than $1,000.00 pursuant to 15 U.S.C.

         § 1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney's fees pursuant to 15

         U.S.C. §1692k(a)(3) against Defendant and for Plaintiff; and
                                               4
        CASE 0:20-cv-01991-NEB-HB Doc. 1 Filed 09/17/20 Page 5 of 6




   • for such other and further relief as may be just and proper



Dated: August 20, 2020                         Respectfully submitted,

                                               ATLAS LAW FIRM, LLC

                                               By: s/Michael J. Sheridan
                                               Michael J. Sheridan, (#0388936)
                                               2006 First Avenue North, Suite 206
                                               Anoka, Minnesota 55303
                                               Telephone: (763) 568-7343
                                               Facsimile: (763) 400-4530
                                               msheridan@atlasfirm.com
                                               Attorney for Plaintiff




                                           5
CASE 0:20-cv-01991-NEB-HB Doc. 1 Filed 09/17/20 Page 6 of 6
